Citation Nr: 1200758	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  98-18 231	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) other than posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1969, including service in the Republic of Vietnam.

This case came to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA), St. Petersburg, Florida, Regional Office (RO) which, in pertinent part, denied entitlement to TDIU.  

The Veteran perfected an appeal to the Board and the case was remanded by the Board for additional development in April 2009.  In a decision issued on April 15, 2011, the Board, in pertinent part, granted a 100 percent schedular rating for the Veteran's service-connected PTSD (for the entire period of time covered by the appeal) and also granted entitlement to TDIU based solely on the Veteran's PTSD.  

In September 2011, pursuant to 38 U.S.C.A. § 7103 (West 2002), the Board initiated a motion for reconsideration of the April 15, 2011 decision.  Because of the Board's grant of reconsideration, the April 15, 2011, Board decision, solely with respect to the issue of entitlement to TDIU, was vacated as a matter of law.  Accordingly, this decision, by an expanded panel, will constitute the final Board decision on the Veteran's appeal.  38 U.S.C.A. § 7103(b)(1)(B)(3) (West 2010); VAOPGCPREC 70-91, 57 Fed. Reg. 2,316 (1992); VAOPGCPREC 89-90, 56 Fed. Reg. 1,225 (1991). 

The Veteran was previously represented by a private attorney in this matter; however, the private attorney filed a notice of withdrawal of representation with the RO in May 2011.  The Veteran has not since appointed another representative.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to a TDIU.  As indicated, in the April 15, 2011, decision, the Board granted a total schedular disability rating (100 percent) for the Veteran's service-connected PTSD for the entire period of the appeal.  The Board also granted entitlement to TDIU based solely on the PTSD disability.  This action was impermissible because total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2010).  The Board thus must determine whether entitlement to TDIU is warranted in this case, on the basis of the Veteran's service-connected disabilities other than PTSD.  In doing so, the Board finds that a medical opinion that considers the level of impairment caused by the Veteran's service-connected conditions, other than PTSD, either alone and in the aggregate, is necessary to adjudicate this claim.  Therefore, the claim is being remanded for that purpose.

Further, claims of entitlement to a higher rating for diabetes mellitus and to service connection for lumbar and cervical spine disabilities were remanded in the Board's April 15, 2011 decision.  These are still pending.  The assignment of a higher rating for diabetes mellitus and an award of service connection for the claimed lumbar and cervical spine disabilities may impact whether the Veteran satisfies the schedular requirements for a TDIU as set forth in 38 C.F.R. § 4.16(a) on the basis of disabilities other than PTSD.  As such, these claims are inextricably intertwined and must be considered together, and a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998).

 In addition, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has recently noted that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement special monthly compensation (SMC) under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  Indeed, as noted in Bradley, VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC under 38 U.S.C.A. § 1114(s) if VA finds the separate disability supports a TDIU rating independent of the other 100 percent disability rating.  See Bradley, 22 Vet. App. 280, 294 (2008); see also DVA Sum. Op. Gen. Counsel Prec., 75 Fed. Reg. 11229-04 (March 10, 2010) (withdrawing VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999) (the logic of Bradley suggests that if a Veteran has a schedular total rating for a particular service-connected disability and subsequently claims TDIU for a separate disability, VA must consider the TDIU claim despite the existence of the schedular total rating and award SMC under section 1114(s) if VA finds the separate disability(ies) support a TDIU rating independent of the other 100 percent disability rating). 

SMC is payable at the housebound rate where the Veteran has a single service-connected disability rated as 100 percent and, in addition: (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  

Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  The Court declared, however, if a Veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render the Veteran unemployable and thus entitled to a TDIU rating based on that condition alone.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).

Here, service connection is currently in effect for PTSD rated at 100 percent.  Service connection is also in effect for coronary artery disease rated at 30 percent and diabetes mellitus, type II rated at 10 percent.  The combined rating for the latter two disabilities is 40 percent.  In light of Buie and Bradley, and VA's obligation to maximize the Veteran's benefits, VA must determine whether the Veteran meets the criteria for a TDIU based on the aggregate impact of his coronary artery disease disability and his diabetes mellitus, as well as, if appropriate, service-connected disabilities other than his PTSD; as noted above, the Veteran currently has claims of service connection pending for low back and cervical spine disabilities.  Moreover, as with the claim for TDIU, the assignment of a higher rating for diabetes mellitus and an award of service connection for the claimed lumbar and cervical spine disabilities could affect entitlement to SMC.  As such, these issues are inextricably intertwined and adjudication of the SMC claim also must be deferred pending adjudication of the increased rating and service connection claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Finally, evidence in the file indicates that there may be outstanding vocational rehabilitation records.  It is also likely that the Veteran continues to receive VA treatment.  However, treatment records are current only through February 2010.  Thus, a remand is needed so that all available VA and non-VA treatment records are obtained, to particularly include the Veteran's VA vocational rehabilitation records.  See 38 C.F.R. § 3.159(c); Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that relevant VA treatment records are considered to be constructively contained in the claims folder and must be obtained before a final decision is rendered). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and ask that he identify any outstanding records pertaining to his disabilities dated since February 2010.  After obtaining the necessary authorization forms from the Veteran, the RO should obtain any pertinent records and associate them with claims file.  Any negative response should be in writing and associated with the claims file.  Regardless of the Veteran's response, any VA records dated from February 2010 should be added to the claims file.

2.  Obtain and associate with the claims folder, a copy or an original of the Veteran's VA Vocational Rehabilitation file. 

3.  Invite the Veteran to submit medical and hospitalization records, medical statements, and any other lay or medical evidence showing evidence of his unemployability.  He should be provided an appropriate amount of time to submit this lay evidence.

4.  After associating any pertinent, outstanding records with the claims folder, the RO should fully adjudicate the matter of entitlement to a higher rating for diabetes mellitus, and entitlement to service connection for the lumbar and cervical spine disabilities.  

Thereafter, the RO must undertake any further development warranted with regard to the remanded claim for a TDIU, to include scheduling the Veteran for an appropriate VA examination.  The claims folder should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted.  The examiner is asked to opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities other than PTSD, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  The examiner should include the impact of the Veteran's low back and/or cervical spine disabilities if service connection is warranted for those conditions.

If the examiner opines that the Veteran's service-connected disabilities, other than PTSD, do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities other than PTSD, given his current skill set and educational background.  

All findings, along with a fully articulated medical rationale for all opinions expressed should be set forth in the examination report.  A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report. 

5.  Then, after conducting any further development deemed warranted, readjudicate the claim for a TDIU due to service-connected disability other than PTSD.  In readjudicating this claim, in light of the Court's decisions in Buie v. Shinseki, 24 Vet. App. 242, 251 (2011) and Bradley v. Peake, 22 Vet. App. 280, 293 (2008) that require VA to maximize a Veteran's benefits, and in light of the Board's award of a 100 percent total rating for service-connected PTSD, the RO must also adjudicate the issue of entitlement to SMC at the housebound rate pursuant to 38 U.S.C.A. § 1114(s)(1) (West 2002).  In adjudicating SMC, the RO must determine whether it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation due to disabilities other than his PTSD, i.e., due to his coronary artery disease and/or his diabetes mellitus, together, if service connection is warranted, with his low back and/or cervical spine disabilities.  If any benefit sought on appeal remains denied, furnish the Veteran and his attorney a supplemental statement of the case and give him the appropriate opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



			
	P. M. DILORENZO	S. S. TOTH
	             Veterans Law Judge                                      Veterans Law Judge
            Board of Veterans' Appeals                          Board of Veterans' Appeals



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

